Citation Nr: 0501117	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the Regional Office's August 1973 decision to 
deny service connection for right knee disability was final.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 until 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Regional Office (RO) of the Department 
of Veterans' Affairs (VA) in Atlanta, Georgia, which 
determined that a previously denied claim for service 
connection for right knee condition was not reopened because 
no new and material evidence was submitted.  While the 
certified appeal was whether new and material evidence had 
been submitted to reopen the claim, inherent in that issue is 
the question of finality of the 1973 rating action.  
Accordingly, the Board is rephrasing the issue to address 
that concern.  The issue of entitlement for service 
connection for a right knee disability is addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The RO's August 1973 letter did not notify the veteran of the 
denial of his claim for service connection for a right knee 
disability.


CONCLUSION OF LAW

Not properly having informed the veteran of the denial of his 
claim for service connection for a right knee disability, the 
RO's August 1973 decision is not final and remains open.  
38 U.S.C. § 4005(b) (West 1970); 38 C.F.R. § 19.109 (1973).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Finality of Original Rating Decision

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for a right knee disability in July 1973.  
However, the RO's August 1973 letter notifying the veteran of 
the decision and of his right to appeal erroneously notified 
the appellant that entitlement to service connection for a 
right knee disability had been granted.  See Letter from the 
Veterans Administration Regional Office in Los Angeles, 
California (Aug. 24, 1973).

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notification of a determination of entitlement or 
non-entitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1973); 
see also 38 U.S.C. § 4005(b) (West 1970).

In this instance the veteran did not properly receive notice 
of the August 1973 rating decision denying service connection 
for a right knee disability; and, as such, the rating action 
did not become final.  The claims file indicates that the RO 
sent the appellant a letter erroneously stating that the 
appellant was granted service connection for a right knee 
disability in August 1973.  As this letter erroneously 
informed him that service connection was in effect for the 
right knee disability, the veteran was clearly deprived of 
the right to appeal the rating decision in 1973.  Because the 
veteran was not properly notified of the status of his claim 
the RO's 1973 rating decision never became final and was 
still pending when the veteran sought to appeal the RO's 
February 2003 decision.


ORDER

The RO's August 1973 decision to deny service connection for 
right knee disability is not final and the claim remains 
open.  




REMAND

The appellant's service medical records show evidence of 
treatment for right leg pain in November 1965.  The right 
knee was tender in April 1966, and an X-ray of the right knee 
was recommended.  He reported that he had been in a 
motorcycle accident in 1963, fracturing the right tibia and 
fibula, and that had required him to be in a cast for six 
months.  Radiographic reports show that the appellant had 
right lower leg X-rays in November 1965, December 1965, April 
1966, and January 1968.  The November 1965 radiology report 
states, "There is rather pronounced cortical thickening over 
the old fracture site of the tibial shaft with a lesser 
degree of cortical healing and thickening change of the 
fibular shaft.  There is no radiographic evidence of 
ostomyelitis at this time with the factures appearing well 
healed and stable."  

As for the relevant post-service medical evidence, it 
consists of VA medical records from 1973, and private medical 
reports from 1988 - 2002.  The VA medical records from 1973 
include the following notation, "At the present time veteran 
has very little difficulty with the knee itself, however, he 
does note swelling of the right leg.  He has occasional pain 
in the region of the fracture which is at the junction of the 
upper and middle 1/3 of the tibia."  The same record further 
stated, "DIAGNOSES: 1. Residuals, Injury, Right Knee.  A. 
Scars, Non-tender and non-adherent.  2. Residuals, Compound 
Fracture, Right Tibia.  A. Scar, Non-tender and non-adherent.  
B. Anterior bowing of the tibia, moderate.  C. Increased 
diameter of the right calf, 1'', probably caused from altered 
circulation because of the tibial fracture.  3. Traumatic 
arthritis right knee."  

The private medical records from 1988 to 2002 show treatment 
for a right knee condition.  In March 2000 appellant was told 
his condition may require a high tibial osteotomy or total 
knee replacement.  Knee pain was further indicated in October 
2001 and March 2002.  In a May 2002 radiographic report, it 
was indicated that X-rays showed 7 degrees varus deformity of 
the right leg with an anterior curvature as well in the 
middle of the tibia.  X-rays of the right knee with and 
without weight bearing show tricompartmental arthritis with 
some medial joint collapse.  Dr. Cabot's impression was, 
"Post-traumatic arthritis, right knee, partially worsened by 
varus deformity of right leg."

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, a VA etiological opinion 
regarding the appellant's right knee disability has not been 
obtained.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should provide opinions as to whether the 
evidence clearly and unmistakably shows 
the presence of a right knee disability 
which existed prior to service and was 
not aggravated therein.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


